           Case 1:20-mc-91622-ADB Document 1-1 Filed 11/17/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUTES
                                      BOSTON DIVISION


IN RE: REQUEST FOR JUDICIAL                             CASE NO. 1:20-mc-91622
ASSISTANCE FROM THE FAMILY
COURT NO. 5 IN SAN ISIDRO,
ARGENTINA IN THE MATTER OF
MARIANA MARTA BAJOS V.
RICARDO DANIEL VOLPE
                                                /


          DECLARATION OF SENIOR TRIAL COUNSEL KATERINA OSSENOVA

          I, Katerina Ossenova, pursuant to 28 U.S.C. § 1746, declare as follows:

     1.   I am a Senior Trial Attorney at the U.S. Department of Justice, Civil Division, Office of

Foreign Litigation. I make this declaration upon information and belief based upon the attached

exhibits and communications received from the Family Court No. 5 in San Isidro, Argentina

(“Argentine Court”). I make this declaration in support of the Government’s request, pursuant to

28 U.S.C. § 1782(a), for an Order appointing me Commissioner for the purpose of obtaining

bank records from Banco Santander. 1



1   Section 1782(a) provides, in pertinent part, as follows:

        The district court of the district in which a person resides or is found may order him to
give his testimony or statement or to produce a document or other thing for use in a proceeding
in a foreign or international tribunal, including criminal investigations conducted before formal
accusation. The order may be made pursuant to a letter rogatory issued, or request made, by a
foreign or international tribunal or upon the application of any interested person and my direct
that the testimony or statement be given, or the document or other thing be produced, before a
person appointed by the court. By virtue of his appointment, the person appointed has power to
administer any necessary oath and take the testimony or statement. The order may prescribe the
practice and procedure, which may be in whole or part the practice and procedure of the foreign
country or the international tribunal, for taking the testimony or statement or producing the
document or other thing. To the extent that the order does not prescribe otherwise, the testimony
or statement shall be taken, and the document or other thing produced, in accordance with the
Federal Rules of Civil Procedure.
          Case 1:20-mc-91622-ADB Document 1-1 Filed 11/17/20 Page 2 of 2



  2.     In connection with a judicial proceeding in the Argentine Court, captioned Mariana

Marta Bajos v. Ricardo Daniel Volpe, Foreign Reference Number 2358/18, the Court issued a

Letter of Request seeking information from Banco Santander. A true and correct redacted copy

of the Letter of Request received from the Argentine Court is attached as Exhibit A.

  3.     The specific information requested by the Argentine Court is reflected in a subpoena

addressed to Banco Santander, which the United States intends to serve (in substantially similar

format) upon my appointment as Commissioner. A copy of the proposed subpoena is attached as

Exhibit B.

  4.     In order to assist the Argentine Court in obtaining the requested information, I

respectfully request that this Court enter the proposed Order attached to the Application

appointing me Commissioner.

         No previous application for the relief sought herein has been made.

I declare under penalty of perjury that the foregoing is true and correct.

         WHEREFORE, the United States respectfully requests that this Court enter the attached

Order.

Washington, D.C.
November 17, 2020
                                               /s/                  ________________________
                                               Katerina Ossenova
                                               Senior Trial Counsel




                                                  2
